                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


TAMMY L. THOMSEN, Personal                             Case No. 3:19-CV-00969-AC
Representative of the Estate of DALE L.
THOMSEN, Deceased,                                                OPINION AND
                                                                        ORDER
                                 Plaintiff,

       V.

NAPHCARE, INC., an Alabama
Corporation; WASHINGTON COUNTY,
a government body in the State of Oregon;
PAT GARRETT, in his capacity as
Sherriff for Washington County;
ROBERT DAVIS, an Individual; DON
BOHN, an Individual; ERIN LARSEN, an
Individual; LISA WAGNER, an
Individual; JULIE RADOSTITZ, MD, an
Individual; MELANIE MENEAR, an
Individual; KATHY DEMENT, an
Individual; RACHEL ECLEVIA, an
Individual; KATIE BLACK, an
Individual; ANDREA JILLETTE, an
Individual; MORGAN HINTHORNE, an
Individual; RACHEL STICKNEY, an
Individual; and JOHN/JANE DOES 1-10,

                             Defendants.



PAGE I - OPINION AND ORDER
ACOSTA, Magistrate Judge:

                                           Introduction

       Plaintiff Tammy L. Thomsen ("Plaintiff'), the Personal Representative of the Estate of

Dale L. Thomsen ("Thomsen"), filed this lawsuit against Defendants Naphcare, Inc. ("Naphcare"),

Washington County, and assorted Naphcare and Washington County employees and

administrators, alleging a variety of claims under 42 U.S.C. § 1983 ("Section 1983") and Oregon

law arising from Thomsen's death while in custody at the Washington County jail (the "Jail").

CmTently before the court is Plaintiffs Motion to Compel ("Motion") (Pl.' s Mot. to Compel, ECF

No. 55 ("Mot.")), which seeks Defendant Naphcare's production of a variety of documents

responsive to Plaintiffs First Request for Production. For the reasons that follow, Plaintiffs

Motion is GRANTED, in part, and DENIED, in paii.

                                           Background

       Since 1998, Washington County (the "County") has contracted with third-paiiy medical

providers to deliver medical services to detainees and inmates housed in the Jail. (Compl., ECF

No. 1 ("Compl."), ,r 19.) Following the death of a Jail detainee in 2014, the County abandoned its

previous medical provider and contracted with Naphcare, a privately-owned company that

provides medical care in jails and prisons nationwide. (Id.; Second Am. Deel. of Tim Jones in

Supp. of Mot. to Defer or Den. Mot. for Summ. J., ECF No. 28 ("Jones Am. Deel."), at 2.)

Naphcare's contract with the County provided that Naphcare agreed to handle all aspects of

medical care in the Jail, including providing quality and accessible healthcare to all detainees and

inmates, implementing all policies and procedures, providing a medical detoxification program for

drug and alcohol addicted inmates and detainees, and monitoring individuals in the throes of detox.




PAGE 2 - OPINION AND ORDER
(Compl.   ,r   19.) Naphcare also agreed to comply with requisite standards established by the

National Commission on Correctional Health Care ("NCCHC"). (Id.)

        On June 25, 2017, Thomsen was arrested by Hillsboro Police and booked into the Jail.

(Compl.   ,r 21.)    A Naphcare RN, Defendant Kathy Dement ("Dement") conducted Thomsen's

intake medical screening, and noted he appeared to have no mental health issues such as delusional

thought processes or hallucinations. (Paulson Deel. 2, Ex. 8.) Rather, he was clean, well-groomed,

cooperative, and oriented as to person, place, and time. (Id.) Dement also checked his vital signs,

which were normal. (Paulson Deel. 2, Ex. 28, at 1.) When asked, Thomsen denied a previous

history of drug or alcohol abuse, denied the possibility of detox while in custody, and denied any

previous medical conditions or concerns. (Paulson Deel. 2, Ex. 8; Deel. of Dain Paulson in Supp.

of Pl.'s Mot. to Compel, ECF No. 57 ("Paulson Deel. 1"), Ex. 12, at 1-2.) Thomsen was

subsequently housed in the general population, and given clearance to perform work within the

Jail. (Deel. of Dain Paulson in Supp. of Pl.'s Resp. to Defs.' Mot for Protective Order, ECF No.

80 ("Paulson Deel. 2"), Ex. 8, at 1; Ex. 10.)

       That evening, Plaintiff contacted the Jail to relay that Thomsen previously had experienced

a brain injury, and suffered from a seizure disorder and from alcoholism. (Compl.       ,r 22; Paulson
Deel. 2, Ex. 3.) Plaintiff made additional attempts to apprise Jail staff of Thomsen's condition in

the days that followed, warning he would need medical attention when he inevitably began to

detox. (Id.    ,r,r 23-24.)   Drug or alcohol withdrawal is a common occurrence in the Jail. (See Dep.

Of Kathy Dement, RN 1 17 :21-23 (confirming that roughly 80% of inmates or detainees entering

the Jail are at risk of suffering drug or alcohol withdrawal while in custody); see also Dep. of




1
 A portion of the Deposition of Kathy Dement, RN is attached to the Paulson Declaration 2 as
Exhibit 5 (ECF No. 80-5).
PAGE 3 - OPINION AND ORDER
Former Undersheriff Jeff Mori2 17:19-18:9 (noting that signs of intoxication, withdrawal, and

altered mental status are "almost exclusively presentations in the jail setting" because "[a]lmost

everybody that gets lodged in [the Jail] is under some form of chemical altered state of

consciousness")). It is unclear whether Plaintiffs concerns were relayed to Naphcare medical

personnel.

       In the early morning hours of June 28, 2017, deputy Jeff Smith ("Smith") reported that

Thomsen was hallucinating.     (Paulson Deel. 2, Ex. 13, at 1.) Deputy Smith requested that

Defendant Katie Black ("Black"), a Licensed Practical Nurse employed by Naphcare, evaluate

Thomsen because he was "not acting normal." (Paulson Deel. 2, Ex. 14.) Black observed that

Thomsen was ambulatory, but "very hyper verbal and anxious," continually calling deputy Smith

"Jim" and asking him to "tell Debbie I'm going to be late." (Paulson Deel. 2, Ex. 16.) She also

noted that Thomsen had elevated blood pressure and a rapid pulse. (Id.) Accordingly, Black sent

an alert to the Nurse's Queue to signal a follow-up on Thomsen's abnormal vital signs, and

scheduled him to be seen by a mental health representative to assess his confused state. (Id.)

However, as a result of an error in the scheduling system used by Naphcare, the request for a

mental health evaluation was not seen until the following business day. (Paulson Deel. 2, Ex. 18.)

Deputy Smith's contemporaneous report of the incident indicates that "medical" determined

Thomsen was not detoxing, but ordered him to be moved to a single cell. (Paulson Deel. 2, Ex.

13.)

       By approximately 7:30 a.m. on June 28, 2017, Thomsen had become disruptive, talking to

himself and kicking the door of his cell. (Paulson Deel. 2, Exs. 12, 20.) Thomsen appeared




2
 A portion of the Deposition of Former Undersheriff Jeff Mori is attached to the Paulson
Declaration 2 as Exhibit 4 (ECF No. 80-4).
PAGE 4 - OPINION AND ORDER
confused and angry, complaining that he had been kidnapped and mistaking a blanket tied around

his waist for a shirt. (Dep. of Deputy Thomas Kind3 24:9-14; Dep. of Deputy Jerry Nance4 21:17-

21; Paulson Deel., Ex. 12.) Deputies subsequently moved Thomsen into a holding cell in the Jail's

intake area, where he continued "yelling obscenities from his cell, while ... ram[ming] and

kick[ing] the cell door." (Paulson Deel., Ex. 22.) Thomsen's disruptive behavior continued

unabated between 8:30 a.m. until 11:40 a.m. (Id.)

        At approximately 11 :48 a.m., the deputy on duty in the holding area noticed that Thomsen' s

yelling had ceased, and he was no longer banging on the door of his cell. (Paulson Deel., Ex. 26.)

The deputy discovered that Thomsen had collapsed, and CPR and other resuscitation measures

were administered by Jail staff until fire department personnel arrived.        (Id)   Thomsen was

transported to Tuality Hospital, where he was pronounced dead shortly after arrival. (Paulson

Deel., Ex. 28, at 2.) The medical examiner listed Thomsen's cause of death as "cardiac anest."

(Id. at3.)

        On June 21, 2019, Plaintiff filed this lawsuit, alleging, among other things, that Naphcare

personnel failed to recognize that Thomsen was suffering from alcohol withdrawal, failed to

provide him with adequate treatment, and failed to transfer him to a hospital, resulting in his death.

(Compl. ,r,r 31-58.) Plaintiff also alleges Naphcare failed to properly train its employees and other

Jail staff as to how to recognize, monitor, and treat withdrawal, and maintained policies, customs,

or practices that created a substantial risk to the health and welfare of Jail detainees and inmates.

(Id) Plaintiff contends such failures were deliberately indifferent to Thomsen' s serious medical



3
 A portion of the Deposition of Deputy Thomas Kind is attached to the Paulson Declaration 2 as
Exhibit 20 (ECF No. 80-20).

4A portion of the Deposition of Deputy Jerry Nance is attached to the Paulson Declaration 2 as
Exhibit 21 (ECF No. 80-21).
PAGE 5 - OPINION AND ORDER
need in violation of the Fourteenth Amendment, and wrongfully contributed to Thomsen's death.

(Id.)

        On August 14, 2019, Plaintiff served Naphcare with her First Requests for Production.

(Deel. of Jennifer K. Oetter in Supp. of Defs.' Mot. for Protective Order, ECF No. 70 ("Oetter

Deel."), Exs. 3.) Plaintiffs numerous requests sought to uncover a variety of details concerning

Naphcare's general policies, procedures, and practices, the training and competency ofNaphcare's

medical staff, and the response to Thomsen's deteriorating condition while he was in custody at

the Jail. Though Naphcare has produced documents responsive to Plaintiffs requests, Plaintiff

filed the instant Motion on January 20, 2020, seeking production of documents withheld by

Naphcare. Oral argument on the Motion was held on March 3, 2020.

                                         Legal Standards

        Federal Rule of Civil Procedure ("Rule") 26(b )(1) sets forth the general scope of

permissible discovery, providing, in relevant part:

        Parties may obtain discovery regarding any nonprivileged matter that is relevant to
        any party's claim or defense and proportional to the needs of the case, considering
        the importance of the issues at stake in the action, the amount in controversy, the
        parties' relative access to relevant information, the parties' resources, the
        importance of the discovery in resolving the issues, and whether the burden or
        expense of the proposed discovery outweighs its likely benefit. Information within
        this scope discovery need not be admissible in evidence to be discoverable.

FED. R. CIV. P. 26(b)(l). The court must limit the extent of discovery if it determines that the

discovery sought is outside the scope of Rule 26(b)(1 ), or if it is "unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less burdensome,

or less expensive." FED. R. Civ. P. 26(b)(2)(C)(i); Quaiz v. Rockier Retail Group, Inc., Case no.

3:16-cv-01879-SI, 2017 WL 960360, at *1 (D. Or. Mar. 31, 2017). The court also has discretion

to limit the scope of discovery if "the burden or expense of the proposed discovery outweighs its



PAGE 6 - OPINION AND ORDER
likely benefit, taking into account the needs of the case, the amount in controversy, the parties'

resources, the importance of the issues at stake in the litigation, and the importance of the proposed

discovery in resolving the issues." FED. R. CIV. P. 26(b)(2)(C)(iii.)

       A party seeking discovery may move the court for an order compelling the production of

requested documents. FED. R. CIV. P. 37(a)(3)(B). The party seeking to compel discovery is

burdened with demonstrating the information he or she seeks is relevant under Rule 26(b)(1 ).

Sarnowski v. Peters, Case No. 2:16-cv-00176-SU, 2017 WL 4467542, at *2 (D. Or. Oct. 6, 2017).

The party opposing discovery "has the burden to show that discovery should not be allowed, and

has the burden of clarifying, explaining, and suppmiing its objections." DIRECTV, Inc. v. Trone,

209 F.R.D. 455,458 (C.D. Cal. 2002) (first citing Blankenship v. Hearst Corp., 519 F.2d 418,429

(9th Cir. 1975); then citing Nestle Foods Corp. v. Aetna Cas. & Sur. Co., 135 F.R.D. 101, 104

(D.N.J. 1990)); see also Yufa v. Hach Ultra Analytics, No. 1:09-cv-3022-PA, 2014 WL 11395243,

at *1 (D. Or. Mar. 4, 2014) ("If a paiiy elects to oppose a discovery request, the opposing paiiy

bears the burden of establishing that the discovery is overly broad, unduly burdensome, or not

relevant. Boilerplate, generalized objections are inadequate and tantamount to not making any

objection at all." (citation and quotation omitted)). If a party objects to a discovery request, it is

the burden of the party seeking discovery on a motion to compel to demonstrate why the objection

is not justified. Weaving v. City of Hillsboro, No. CV-10-1432-HZ, 2011 WL 1938128, at *1 (D.

Or. May 20, 2011).

                                             Discussion

       Plaintiff moves to compel Naphcare's production of documents responsive to Requests for

Production 2, 4, 29, 38-39, 41-49, 53, and 66. (Mot., at 3-7.) The bulk of Plaintiffs Motion was




PAGE 7 - OPINION AND ORDER
resolved on the record during oral argument, and the court writes separately to provide clarity and

guidance with respect to ce1iain aspects of its ruling.

L      Lawsuits and Previous Judgments

       Plaintiff seeks to compel production of previous pleadings, judgments, and settlements by

Naphcare in previous and current litigation. (Pl.'s Mem. of Law in Supp. of Mot. to Compel, ECF

No. 56 ("Mem."), at 4-6.) Requests for Production 38 and 41-43 provide:

       Request No. 38 - Complete copies of all lawsuits filed against the Naphcare
       defendant, and related entities, as well as against any of the defendant in pending
       litigation individually for the ten (10) year period preceding [the date] Dale
       Thomsen's death which involved claims of negligent, improper and/or
       inappropriate medical care.

       Request No. 41 - Complete copies of all judgments entered against defendant
       Naphcare, and related entities, for the ten (10) year period predating the date of
       Dale Thomsen's death which involved claims of negligent, inadequate or
       inappropriate medical care and/or an award of punitive damages.

       Request No. 42 - Complete copies of all lawsuits filed against the Naphcare
       defendant, and related entities, involving 1983 claims and constitutional violations.

       Request No. 43 - Complete copies of all Judgments entered against the Naphcare
       defendant, and related entities, involving 1983 claims and constitutional violations.

(Oetter Deel., Ex. 3, at 15-16.) Naphcare objects that each request is vague, overbroad, and not

reasonably calculated to lead to the discovery of admissible evidence. (Mot., at 4-5.) It observes

that it provides healthcare services for over 80,000 inmates in fifty-three city and county jails and

federal prisons, and operates separate dialysis units in thirteen states. (Id.) Fmiher, Naphcare

objects that Plaintiffs requests seek materials that are equally available to her because non-

privileged information regarding previous lawsuits is a matter of public record. (Id.)

       Plaintiff argues that records documenting previous litigation against Naphcare "are directly

relevant" to the critical issue of whether Naphcare and its employees were deliberately indifferent,

negligent, or grossly negligent to Thomsen's medical needs, and whether Naphcare's conduct is


PAGE 8 - OPINION AND ORDER
sufficiently "persistent and widespread" as to be considered a well-settled policy. (Mot., at 5.) In

support of her arguments, Plaintiff cites Pitkin v. Corizon Health, Inc., Case No. 3: 16-cv-02233-

AA, 2017 WL 6496565, at *5 (D. Or. Dec. 18, 2017), and Lamon v. Adams, No. 1:09-cv-00205-

LJO-SKO PC, 2010 WL 4513405, at *2 (E.D. Cal. Nov. 2, 2010). Both cases are instructive here.

        In Pitkin, a case which arose from the withdrawal-related death of a detainee while in

custody at the Jail in 2014, the plaintiffs sought documents relating to "lawsuits and judgments ..

. alleging negligence and Section 1983 violations or an award of punitive damages for the ten years

prior" to the detainee's death. Pitkin, 2017 WL 6496565, at *5. Corizon, the County's previous

medical services contractor, withheld responsive documents, using objections similar to those

advanced by Naphcare. Id. Judge Aiken noted that the plaintiffs sought relief on a Monell theory

of liability -   which permits municipal and other local governments to be held accountable for

constitutional deprivations stemming from an official governmental policy or longstanding custom

-   and determined that previous litigation against Corizon "concerning inmate deaths resulting

from withdrawal of opiates or other drugs within the last ten years [was] relevant to establishing a

policy or custom of depriving inmates of their constitutional rights." (Id. at *5-*6.) (citing Monell

v. Dep't ofSoc. Servs. Of City ofN.Y., 436 U.S. 658,690 (1978)).

        In Lamon, a plaintiff in State custody brought claims against several corrections officers

and their supervisors alleging, among other things, that several named defendants had used

excessive force against him. Lamon, 2010 WL 4513405, at *l. To support his claim, plaintiff

sought all grievances, complaints, and related documents received by corrections staff that

included allegations of unnecessary or excessive force used against inmates by the named

defendants over a six-year period. Id. at *2. The defendants objected that the request was

overbroad, arguing that every grievance filed against the named defendants within the previous six



PAGE 9 - OPINION AND ORDER
years concerning the use of force likely was not relevant to plaintiffs case. Id.         The court

disagreed, reasoning that while previous instances of excessive force could not be used to prove

excessive force was used against plaintiff, such instances could be used to demonstrate '"proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident."' Id. (quoting FED. R. Evrn. 404(b)). Further, the court determined the complaints could

lead to the discovery of admissible evidence, and noted other courts had "permitted discovery of

prior administrative complaints or lawsuits when the previous complaints are sufficiently similar

to the claims made in the complaint." Id. (citing Cox v. McClellan, 174 F.R.D. 32, 34 (W.D.N.Y.

1997)). Although sifting through previous inmate complaints to locate responsive documents was

burdensome, the Lamon court ordered production of the documents in question because the

plaintiff had no alternative method of obtaining the documents requested. Id. at *3-*4.

       Here, Plaintiff seeks copies of all lawsuits filed against Naphcare in the past ten years

involving claims arising under Section 1983, or alleging inadequate medical care, punitive

damages, or constitutional violations. As Pitkin and Lamon make clear, prior litigation to which

the defendant was party is relevant when such litigation involves claims similar to those alleged in

the instant case, particularly when those claims require proof of long-standing policy or custom.

But similar to the requests at issue in Pitkin, the broad sweep of Plaintiffs requests could include

lawsuits brought against Naphcare that arose from conduct wholly unrelated to the conduct alleged

here. Indeed, the essence of Plaintiffs case is Naphcare' s failure to recognize and properly treat

Thomsen's symptoms -      patiicularly the described dramatic change in his mental status -     and

there is little to be learned about that failure from a previous lawsuit stemming from Naphcare's

improper treatment of a detainee' s broken foot. Plaintiffs requests therefore must be narrowed to

include only those lawsuits relevant to the instant case. Additionally, an order requiring wholesale



PAGE 10 - OPINION AND ORDER
production in response to Plaintiffs requests, regardless of the burden placed on Naphcare, is

inappropriate here because the information Plaintiff seeks is not in Naphcare's sole possession, as

was true in Lamon.

       Accordingly, Naphcare must produce complete copies of all lawsuits and judgments

entered against it where at least one allegation included a failure to recognize, a failure to treat, or

a failure to properly treat an inmate or detainee who exhibited changes in mental status similar to

those alleged here. The responsive time period is limited to the thirty-six months immediately

preceding June 2017 through the present.

II.    Financial Documents Relevant to Punitive Damages

       Plaintiff seeks to compel production of several categories of financial documents, arguing

Naphcare's financial worth is relevant to her request for punitive damages. (Mem., at 6-10.)

Specifically, Requests for Production 44--48 provide:

       Request No. 44 - Complete copies of all Income Statements for the last five fiscal
       years for defendant Naphcare

       Request No. 45 - Complete copies of all Balance Sheets for the last five fiscal
       years and the most recent completed fiscal quarter. These should include an entry
       for "Cash and Cash Equivalents," as well as one for "Stockholders Equity."

       Request No. 46 - Complete copies of all Cash Flow Statements for the last five
       fiscal years and the most recent completed fiscal quarter

       Request No. 47 - Complete copies of[] any and all Advertising Expenditures,
       Research and Development Expenditures, and Capital Expenditures for the last five
       fiscal years.

       Request No. 48 - Complete copies of any and all documentation concerning total
       compensation for the president and/or chief executive officer of each defendant
       company for the most recently ended fiscal year.

(Oetter Deel., Ex. 3, at 16.)      Naphcare objects that each request is overly broad, unduly

burdensome, and not reasonably calculated to lead to the discovery of admissible evidence. (Mot.,



PAGE 11 - OPINION AND ORDER
at 5-6.) Naphcare objects that to the extent Requests 44-48 seek financial information to appraise

Naphcare's ability to pay punitive damages, "financial discovery is not permitted until plaintiff

has made a prima facie showing of entitlement to recover punitive damages." (Id.)

       Plaintiff contends that the majority of federal courts have allowed discovery regarding a

claim for punitive damages even when state statutes require a prim a facie showing before a party

may plead punitive damages. (Mem., at 6-10.) Relying on Pruett v. Erickson Air-Crane Co., 183

F.R.D. 248 (D. Or. 1998), Plaintiff argues that Naphcare's insistence that she must make a prima

facie showing with respect to her claims for punitive damages before discovery is permitted is

unworkable within the context of the Federal Rules of Civil Procedure (the "Rules"). (Id. at 8-9.)

Naphcare responds that courts in this district have previously required a prima facie showing

before allowing discovery with regard to punitive damages, and that such a showing is consistent

with the Rules' emphasis on proportionality. (Defs.' Resp. to Pl.'s Mot. to Compel, ECF No. 65

("Defs.' Resp."), at 7-10.) Naphcare further argues that Plaintiffs Motion should be denied

because only current financial information is relevant to the issue of punitive damages, and

Plaintiffs requests seek a range of financial information outside of that limited scope. (Id. at 8-

9.)

       In Pruett, the defendants moved to strike the plaintiffs request for punitive damages,

arguing that a plaintiff cannot plead punitive damages in federal court without first making a prima

facie showing in jurisdictions with state punitive damages statutes. Pruett, 183 F.R.D. at 249.

Relying on the long-settled principle announced in Hanna v. Plumer, 380 U.S. 460 (1965), that

state substantive law and federal procedural law govern federal courts sitting in diversity, Judge




PAGE 12 - OPINION AND ORDER
Aiken conducted a detailed analysis to determine whether Oregon's punitive damages statute 5 (the

"statute") conflicted with the Rules. Id. at 250 (citing FED. R. CIV. P. 1). Scrutinizing the statutory

scheme, Judge Aiken observed that the statute forbade pleading punitive damages in the initial

complaint, and instead required plaintiffs to request leave to amend with a sufficient evidentiary

and factual showing to avoid a directed verdict. Id. The statute also required judges to hold

hearings and issue opinions in compliance with predetermined time limits, and prohibited

discovery on a defendant's ability to pay punitive damages until a sufficient showing was made.

Id. In contrast, the Rules required pleadings to include "a short and plain statement of the claim

showing that the pleader is entitled to relief;" require special damages to be specifically stated in

the pleading; and allow for liberal discovery of any non-privileged material relevant to the subject

matter of the case at hand. Id. (citing FED. R. Civ. P. 1, 8(b)(2), 9(g), 26(b)(l)). Judge Aiken thus

determined the statute conflicted with Rules, noting in particular that the statute's prohibition on

discovery directly conflicted with the Rules' "liberal discovery scheme," which allows for

discovery of a defendant's ability to pay because such information is relevant to punitive damages

claims and could otherwise encourage settlement. Id. at 251-52. Because the statute conflicted

with the Rules in a number of ways, Judge Aiken held that Oregon's punitive damages statute does

not apply in federal diversity cases. Id. at 252.

       Despite Judge Aiken's thorough analysis in Pruett, Naphcare contends that other courts in

this district have required a prima facie showing of entitlement to punitive damages before

allowing discovery of financial information, and that this court should do the same. (Defs.' Resp.,

at 7.) Naphcare cites several cases from this district to support its argument, but only one decided




5
 At the time of the Pruett decision, Oregon's punitive damages statute was codified as OR. REV.
STAT. § 18.535, but has since been renumbered as OR. REV. STAT. § 31.
PAGE 13 - OPINION AND ORDER
after Pruett. In that case, EEOC v. US. Bakery, No. CV 03-64-HA, 2003 WL 23538023, at * 1

(D. Or. Nov. 20, 2003), the EEOC sought to compel the defendant's production of financial

information, arguing the requested information was relevant because punitive damages had been

requested. Though the Ninth Circuit had not addressed whether a party is entitled to discovery of

financial records before making a prima facie showing it is entitled to punitive damages, Chief

Judge Haggerty, relying on Hangarter v. Paul Revere Life Insurance Company, 236 F. Supp. 2d

1096 (N.D. Cal. 2002), denied the EEOC's motion with leave to renew if a prima facie showing

was made. Id. at *3. Hangarter, however, explained only why evidence of a defendant's financial

condition might be excluded at trial, and not on whether such infmmation is discoverable. US.

Bakery therefore does not detract from the persuasiveness of Judge Aiken's analysis in Pruett.

           The court adopts the reasoning of Pruett and holds that a prima facie showing is not

necessary before a paiiy may conduct limited discovery concerning the opposing party's ability to

pay punitive damages. Proportionality under the recent amendment to Rule 26 remains a central

consideration, however. The court agrees with Naphcare that Plaintiffs requests are too broad,

and therefore will not compel production of information unrelated to Naphcare's ability to pay

punitive damages.

           Publicly available information reveals Naphcare is a private, family-owned company.

Financial documents typically prepared by such companies are financial statements provided to

banks or other lenders to establish eligibility for a loan or line of credit, statements demonstrating

the company's solvency, and tax returns. Accordingly, Naphcare must produce these documents

\\ \ \ \
\\\\\
\\\\\
\\\\\


PAGE 14-OPINION AND ORDER
for the current fiscal year, to the extent they exist, and such documents are subject to protective

order and considered confidential. 6

                                           Conclusion

       For the reasons stated above, Plaintiffs Motion to Compel (ECF No. 55) is GRANTED,

in part. N aphcare must produce the documents discussed herein, no later than April 21, and all

other documents by March 24, 2020, as ordered on the record during the March 3, 2020 hearing.

       DATED this~1ay of March, 2020.

                                                              Q
                                                            JOHNV. COSTA
                                                        U ited States Magistrate Judge




6
 By this ruling, the court expresses no opinion and makes no determination whether, and the
extent to which, additional financial information subsequently might be discoverable.
PAGE 15 - OPINION AND ORDER
